Citation Nr: 0535061	
Decision Date: 12/29/05    Archive Date: 01/10/06

DOCKET NO.  05-25 614	)	DATE
	)
	)


THE ISSUE

Whether the April 2005 Board of Veterans' Appeals (Board) 
decision that denied recognition as the veteran's surviving 
spouse by virtue of a common-law marriage before July 27, 
2000 should be revised or reversed on the basis of clear and 
unmistakable error.


REPRESENTATION

Moving party represented by:  The American Legion


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
August 1943 to December 1945, from March 1946 to January 
1949, and from March 1949 to June 1958.  He died in March 
2001.

2.  The moving party has failed to set forth clearly and 
specifically the alleged clear and unmistakable error, or 
errors, of fact or law in the Board decision, the legal or 
factual basis for such allegations, and why the result would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

Because the pleading requirements for a motion for revision 
of a decision based on clear and unmistakable error have not 
been met, the motion must be dismissed without prejudice to 
refiling.  38 C.F.R. § 20.1404(b) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A motion for revision of a Board decision based on clear and 
unmistakable error must set forth clearly and specifically 
the alleged clear and unmistakable error, or errors, of fact 
or law in the Board decision, the legal or factual basis for 
such allegations, and why the result would have been 
manifestly different but for the alleged error.  Nonspecific 
allegations of failure to follow regulations or failure to 
give due process, or any other general, non-specific 
allegations of error, are insufficient to satisfy this 
requirement.  Motions which fail to comply with the 
requirements set forth in this paragraph shall be dismissed 
without prejudice to refiling.  38 C.F.R. § 20.1404(b) 
(2005).

In this case, the moving party has failed to comply with the 
pleading requirements of 38 C.F.R. § 20.1404(b).  Her motion 
states only the contention that "the weight of the 
evidence, after review under the Veterans Administration 
evaluation standard, supports [a determination that a 
common-law marriage existed]."  The motion does not clearly 
and specifically set forth the alleged clear and 
unmistakable error of fact or law, the legal or factual 
basis for the allegation, or why the result would have been 
manifestly different but for the alleged error. Id.  Because 
the moving party's motion fails to comply with the 
requirements set forth in 38 C.F.R. § 20.1404(b) (2005), the 
motion is dismissed without prejudice.

The Board observes that the moving party perfected an appeal 
of the May 2001 rating decision that denied service 
connection for the cause of the veteran's death.  However, 
the RO resolved that issue in a November 2002 rating 
decision.  Therefore, that issue is not before the Board.  

The Board notes that the August 2005 motion also includes 
references to the moving party's claim for accrued benefits, 
based on the veteran's February 2001 claim for service-
connected disability benefits, which was unadjudicated at 
the time of his death in March 2001.  The moving party 
alleges that her claim for accrued benefits has not been 
properly and clearly adjudicated.  The matter is referred to 
the RO for the appropriate action.   









	(CONTINUED ON NEXT PAGE)
ORDER

The motion is dismissed without prejudice to refiling.




	                       
____________________________________________
	VITO A. CLEMENTI
	Veterans Law Judge, Board of Veterans' Appeals

Only a final decision of the Board of Veterans' Appeals may 
be appealed to the United States Court of Appeals for 
Veterans Claims.  38 U.S.C.A. § 7252 (West  2002); Wilson v. 
Brown, 5 Vet. App. 103, 108 (1993) ("A claimant seeking to 
appeal an issue to the Court must first obtain a final BVA 
decision on that issue.")  This dismissal under 38 C.F.R. 
§ 20.1404(b) (2005) is not a final decision of the Board.  
38 C.F.R. § 20.1409(b) (2005).  This dismissal removes your 
motion from the Board's docket, but you may refile the 
motion at a later date if you wish.
 
 
 
 

